Citation Nr: 0632480	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  01-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for 
pseudofolliculitis barbae with a noncompensable evaluation.  

This matter was last before the Board in September 2004, when 
it was remanded for further evidentiary development.  
Following the indicated development, the RO, in a May 2005 
rating decision, increased the evaluation of the veteran's 
pseudofolliculitis barbae to 30 percent disabling.  The 
appeal remains pending, however, because a maximum schedular 
rating must be assessed.  See, e.g., AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDING OF FACT

The veteran's pseudofolliculitis barbae is markedly 
disfiguring and is manifested by an area of 
hyperpigmentation, hypopigmentation and papules measuring 
approximately 204 square centimeters.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.  VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf, which was accomplished by letters dated in 
August 2003 and September 2004.  These letters told the 
veteran that the evidence should show that his service-
connected disability had increased in severity.  Moreover, a 
Statement of the Case and several Supplemental Statements of 
the Case provided the relevant rating criteria, which at 
least specifically demonstrated the standards against which 
submitted evidence would be judged to determine whether a 
higher rating was justified.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to fully advance any contentions and 
increased ratings.  As to the matter of an earlier effective 
date, the veteran received adequate notice as required by 
Dingess/Hartman via a March 2006 letter and following that 
notice his representative, in a post-remand brief dated in 
September 2006, did not indicate the presence of any 
outstanding evidence that could possibly pertain to staged 
ratings.  On the contrary, the record is clear that the 
veteran has solely sought treatment at the VA medical center 
for his pseudofolliculitis barbae and all of the veterans VA 
medical records are of record.  Thus, any attempted 
development with respect to staged ratings would be futile.  
Although there was no subsequent adjudication following the 
March 2006 letter, any deficiency in this regard is rendered 
moot, as the appeal is being denied.  Accordingly, the 
veteran is not prejudiced by the Board's consideration of the 
pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant eventually received sufficient VCAA 
notice.  Moreover, any error with respect to the timing of 
the VCAA notice was cured by readjudication of the issue on 
appeal in the May 2005 Supplemental Statement of the Case, 
which was issued following the Board's September 2004 remand.  
See Mayfield v. Nicholson, 444 F.3d 1328 (2006).

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement  
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned letters from the RO asked the veteran to 
provide any evidence in his possession that pertained to his 
claim.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R.  § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
record contains the veteran's service medical records and all 
of the veteran's VA treatment records.  The veteran did not 
request VA's assistance in obtaining any records.  Also, the 
veteran underwent several VA examinations, and further 
assessment is not necessary to make a decision on the appeal.  

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Prior to August 30, 2002, there was no specific diagnostic 
code in the VA rating schedule addressing pseudofolliculitis 
barbae.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
disease and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.  Accordingly, for 
the period prior to August 30, 2002, the Board finds 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002) applicable.  

A 10 percent disability rating under Diagnostic Code 7800 
requires moderately disfiguring scars on the head, face, or 
neck.  A 30 percent disability rating requires severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  If, 
in addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Effective August 30, 2002, a maximum of an 80 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of  features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more  characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).  

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement warrants a 10 
percent evaluation.  Id.  

Under note (1), the 8 characteristics of disfigurement for  
purposes of evaluation under § 4.118, are as follows:  1)  A 
scar 5 or more  inches (13 or more cm.) in length; 2)  Scar 
at least one-quarter  inch (0.6 cm.) wide at widest part; 3)  
Surface contour of scar  elevated or depressed on palpation; 
4)  Scar adherent to  underlying tissue; 5)  Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); 6)  Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area  exceeding six square inches 
(39 sq. cm.);  7)  Underlying soft  tissue missing in an area 
exceeding six square inches (39-sq.  cm.); and 8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39- sq. cm.).  Under note (3) the adjudicator is to 
take into consideration unretouched color photographs when 
evaluating under these criteria.  Id.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Factual Background

Of record are several VA examinations that address the extent 
of the veteran's pseudofolliculitis barbae.  The first of 
those examinations is dated in June 2000.

At the June 2000 VA examination, the veteran recalled a 
history of bumps at his hairline after shaving his face, 
beginning in service.  He recalled being told that he needed 
to comb or brush his hair thoroughly so that his hair would 
not grow into his follicles.  At that time, the veteran 
stated that although he intermittently had bumps on his face 
that the problem was under control.  Physical examination 
revealed no lesions, edema, odor or excessive perspiration.  
The examiner diagnosed a history of pseudofolliculitis 
barbae.  

The next VA examination of record is dated in April 2003.  At 
that time the veteran stated that at times he had to use a 
pin to pull out ingrown hairs on his face and use a brush to 
straighten those hairs, which he described as an annoyance.  
He reported that his face would hurt at times when the 
pustules became inflamed.  On examination of the face, a 
moustache and goatee were present.  Bilateral lateral cheek 
areas showed a 1/8" beard growth, which was not heavy.  
Fine, dry papules were scattered in the cheek areas without 
deep cysts or nodules.  No erythematous papules or pustules 
where noted at the time.  The beard did not extend down to 
the Adam's apple.  The remainder of the veteran's neck area 
was clear, with no hair growth.  The examiner diagnosed mild 
pseudofolliculitis, non-disabling. 

In accordance with the Board's September 2004 remand, another 
VA examination was conducted in December 2004.  At that time, 
the veteran reported a constant sensation of itching across 
his face.  He further stated that he did not use any 
medication for his disorder, but used rubbing alcohol and 
pHisoderm(r), and picked the bumps out of his face with a 
needle.  He did not describe ulceration, crusting, or 
systemic nervous manifestations.  He did not describe the 
condition as exceptionally repugnant and there was no 
impairment of occupational functioning.  

Physical examination revealed marked disfigurement and a 
general hyperpigmentation of the skin around the beard 
region, formed by hyperpigmented confluent papules.  There 
were areas where there were no hair follicles in circles 
across the beard, which made the area more disfiguring, as 
those areas were hypopigmented inside the hyperpigmented 
regions of the beard distribution.  The total area of the 
face affected was an area of approximately 6 cm. by 34 cm.  
The condition affected the entire surface area of the beard, 
approximately 1/4 of the veteran's face, or 3 percent of his 
total skin area.  Within the beard area, there were two areas 
which were 1.5 cm. by 0.5 cm. oval regions of normal 
pigmentation inside of the hyperpigmented regions on the left 
side of the beard.  The right side of the face had less 
hyperpigmentation in general and several areas where there 
was a loss of hair follicles inside the beard region.  Color 
photographs were taken at the examination and are contained 
in the record.  

Analysis

With respect to the rating criteria in effect prior to August 
30, 2002, a rating in excess of 30 percent is not warranted.  
The veteran's pseudofolliculitis barbae has been described as 
markedly disfiguring, and it is not exceptionally repugnant.  
Moreover, with respect to the pictures of record, the Board 
does not find the disorder to be exceptionally repugnant or 
markedly bilaterally repugnant.  In particular, the disorder 
is manifested by areas hyperpigmentation, hypopigmentation 
and papules.  There is no evidence of tissue loss and 
cicatrization.  Accordingly, an evaluation in excess of 30 
percent for pseudofolliculitis barbae is denied under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

A rating in excess of 30 percent for pseudofolliculitis 
barbae is not established under the rating criteria in effect 
since August 30, 2002.  For an evaluation of 50 percent, the 
facts must establish visible or palpable tissue loss.  The 
record makes clear that the veteran's pseudofolliculitis 
barbae is manifested by hyperpigmentation, hypopigmentation 
and papules.  There is no evidence of tissue loss.  The 
veteran's disorder affects an area of his face measuring 6 
cm. by 34 cm., which amounts to approximately 1/4 of the 
veteran's face or 3 percent of his total skin area.  At most, 
the veteran's disorder exhibits three characteristics of 
disfigurement, namely, hyperpigmentation and hypopigmentation 
in an area exceeding six square inches (the area of the 
veteran's condition approximately measures 204 sq. cm.), 
abnormal skin texture exhibited by papules, and indurated and 
inflexible skin in an area exceeding six square inches (39 
sq. cm.).  A 50 percent evaluation is not warranted because 
the veteran's disorder does not exhibit four or five 
characteristics of disfigurement; it exhibits three.  
Likewise, an evaluation of 80 percent cannot be established 
because there is no tissue loss and the veteran's disorder 
does not exhibit six or more characteristics of 
disfigurement.  Accordingly, an evaluation in excess of 30 
percent for pseudofolliculitis barbae must be denied.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for pseudofolliculitis barbae is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


